department of the treasury internal_revenue_service q washington d c tax_exempt_and_government_entities_division u i l aug set iep lat legend taxpayer a taxpayer b ira x company m amount d amount e amount f amount g amount h bank c account j individual p amount account k dear - this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request years old established an individual_retirement_account taxpayer a whois ira x with company m on april primary beneficiary in november informed company m that a required_minimum_distribution pursuant to code sec_401 should be made to taxpayer a from ira x for calendar_year using as the applicable divisor for _of which taxpayer b is named as the individual p taxpayer a’s accountant no later than december the applicable distribution period in determining the required_minimum_distribution individual p has asserted on taxpayer a’s behalf that he mistakenly used the distribution factor of for taxpayer a instead of using the correct table that indicates a factor of upon this advice company m has stated that it erroneously multiplied the value _ amount d by instead of dividing the value of ira x as of november of ira x by the applicable divisor this calculation resulted in a distribution from ira x in the amount of amount e taxpayer a received a check in the amount of amount e which he deposited into account j at bank c on january supported by account documentation submitted for account j _as _ taxpayer a has redetermined the correct _ based on an ira x value of amount g as of taxpayer a asserts that these two mistakes caused him to receive an excess_distribution from ira x for year distribution from ira x for date and an applicable divisor of based on sec_1_401_a_9_-5 q a-4 a i of the income_tax regulations issued on date which regulations taxpayers were required to use for calendar years beginning on or after january taxpayer a is amount h the amount required to be distributed to taxpayer a asserts that he relied on individual p and company m to correctly determine the amount of his required_minimum_distribution from ira x and did not realize at the time he received the check in the amount of amount e that such an amount exceeded his required_minimum_distribution amount h taxpayer a further asserts that he did not learn of the mistake until he was informed of such by company m at which time more than days had elapsed since the distribution was made from ira x to facilitate the redeposit of the excess_distribution to ira x withdrew amount from account j and deposited that amount into account k at company m on february taxpayer a based upon the foregoing facts and circumstances taxpayer a is requesting that the service waive the 60-day rollover requirement and allow him to redeposit amount f the difference between amount e and amount h back into ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from antra if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred - the information submitted in this case indicates that taxpayer a received a distribution in the amount of amount e from ira x as supported by form 1099-r and the account statement for account j indicating a deposit of such amount on january further statements submitted by individual p and company m indicate that errors were made by both parties that resulted in taxpayer a receiving an excess_distribution amount f from ira x for asserts that he relied on individual p and company m to correctly determine the correct distribution from ira x that he did not learn of the mistake until informed of such by company m and that by the time company m informed him of the mistake more than days had elapsed since amount f was distributed from ira x taxpayer a further asserts that he has not used amount f since it has been out of ira x and that amount f is currently in account k with company m taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ira x taxpayer is granted a period of days from the date of this ruling to contribute amount f to ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount f will be considered rollover_contribution within the meaning of sec_408 of the code based on the information submitted taxpayer has attained his required - beginning date thus this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code the conclusion reached in this ruling applies only to amount f the excess_amount which was erroneously calculated and distributed to taxpayer a from ira x this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto for example no opinion is expressed as to the information used by taxpayer a to determine the required_minimum_distribution for tax_year the excess_distribution and whether those factors are correct under code sec_401 this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions concerning this ruling please contact _se t ep ra t2 sincerely yours igned d0tgr b puotd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
